The plaintiff in error was convicted in the county court of Oklahoma County on a charge of returning into possession of real estate after lawful removal. He was fined $1, procured a record for appeal upon an affidavit forma pauperis, and appeals to this court.
The record is very deficient. The original complaint is defective; the information based thereon is defective. The evidence is weak, and the trial as exemplified by the record suggests a kangaroo proceeding. However, no demurrer was filed to the information, nor objection to the introduction on the ground of insufficiency made, and no exception taken to any instruction. The only assignments of error are in the overruling of the motion for a new trial and motion in arrest of judgment. The brief argues various questions not presented by the petition in error.
There is, however, sufficient to give the court jurisdiction, and the defects and errors are either waived, or not so fundamentally erroneous as to require a reversal.
The case is affirmed.
BESSEY, P.J., and DOYLE, J., concur.
 *Page 1